Title: Reculès de Basmarein & Raimbaux to the American Commissioners, [before 16 May 1778]
From: Reculès de Basmarein & Raimbaux
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


The house of Basmarein & Raimbaux was going through difficult times. A dynamic man in his early thirties, Basmarein was full of schemes; he had helped Lafayette make his getaway on the Victoire, organized a packetboat service, opened a branch in Charleston, sent more than sixty ships to America in eighteen months. But his losses were tremendous, possibly because he confided too much in “George Lupton,” the British agent Isaac Van Zandt, who promptly forwarded his plans to London. Faced with mounting debts, the firm submitted this request for the commissioners’ help in appealing to the King for the protection of a frigate. The commissioners obliged (see the following letter) but the appeal was rejected. In June, after naval hostilities had broken out, Louis granted them Lettres de Représailles allowing them to arm a frigate and take enough British prizes to recoup the loss of eleven of their own ships. A subscription was launched and Bordeaux watched the preparations with excitement. The outfitting of the Vengeance is described in Montresor’s letter, below, of June 23.
 
[Before May 16, 1778]
La maison de M[essieu]rs Reculés de Basmarein et Rimbaux a Bordeaux, n’a cessé de donner des preuves de son zele et de son devouement pour Les Etats unis de L’amerique. Quarante Expeditions, du nombre desquelles Etoit celle de Mr. De Lafayete, faites pour Le continent sans interuption, dans Le Tems même où Le decouragement sembloit etre universél, anoncent a quel point ces negotians avoient Lié Leur destinée a La cause de La Liberté. Leur Exemple, Leurs discours, Les Lumieres qu’ils ont communiqué a Tous ceux qui L’ont desiré, ont inspiré une Espece d’Emulation pour approvisionér L’Amerique Septentrionale; Les Mouvemens inoüis qu’ils se sont donnés pour faire faire des assurances sur les differentes places Tant du Royaume que de L’Etrangér, ont facilité et Soutenu ces armemens. Dans Toutes Les occasions ils ont acceuilli avéc Distinction Les Ameriquains, ils ont procuré a un officier au Service du Congrès une reparation authentique des insultes qu’un Anglois Lui avoit fait publiquement a Bordeaux. En un mot ils ont Etés Liés d’interest, de coeur et d’affection a la cause de La Liberté, pour ainsi dire dès Le commencement de La revolution.
Ayant servi aussi utilement La france et L’amerique, ils ne Doutent point que Messieurs Les deputés du Congrès ne Leur facilitent Les moyens d’optenir une fregate de Sa Majesté, et ne La Sollicitent eux même pour Les indemnisér de La prise de plusieurs Batimens. Ce Secours Leur devient indispensable pour convoyér au Continent Leurs Navires, et assurér une Libre circulation entre L’Europe et L’Amerique, et se vengér selon Le Droit Naturél des hostilités qu’ils ont eprouvées.
A Messieurs Messieurs Les Ministres plenipotentiaires Des Etats unis de L’amerique.
 
Notation: Memoire Mrs. Recules de Basmarine et Raimbeaux.
